DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on 03 June 2022, claims 2 and 5 are cancelled, the 35 U.S.C. 112(b) rejection is overcome by the cancellation of claim 5, claim 1 is amended, and claims 1, 3-4, and 6 remain considered in the application.
New in this Office Action are 112(b) and 103 rejections necessitated by amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1, 3-4, and 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitations “the plurality of positive electrode tabs” and “the plurality of negative electrode tabs”.  There is insufficient antecedent basis for this limitation in the claim because “a plurality of positive electrode tabs” and “a negative electrode tabs” have not been recited in the claim. Due to the dependency of claims 3-4 and 6 on claim 1, this rejection also applies to claims 3-4 and 6. The examiner recommends amending claim 1 to structurally recite “a plurality of positive electrode tabs” and “a negative electrode tabs” as part of the claimed pouch-type battery cell.

Claim Rejections - 35 USC § 103
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lai  (CN 207489929 U) in view of Kim (WO 2018/199439 A1), Kawaura et al (US 2009/0242613 A1), Mao et al (US 2010/0178559 A1), Kim (KR 102034011 B1) and Mennucci et al (US 2017/0298493 A1). Hereinafter referred to as Lai, Kim ‘439, Kawaura, Mao, Kim ‘011, and Mennucci, respectively.
Regarding claim 1, Lai discloses a method of manufacturing a pouch-type battery cell (“steps can be used in the manufacture of the power battery” p. 4), comprising:
preparing an electrode assembly (“battery core 2” bottom of p. 3);
preparing an electrode lead of clad metal (“the negative electrode connecting sheet 322 is copper and aluminum Or a composite of aluminum alloy (copper and aluminum are friction welded together)” top of p. 4) to be welded to each of a positive electrode tab formed on the positive electrode plate and a negative electrode tab formed on the negative electrode plate (“the copper end 3221 faces inward and the aluminum end 3222 faces outward … The tabs are laser welded, and the aluminum end 3222 faces outward for welding with the external aluminum busbar” top of p. 4, emphasis added such that the end of 3 that is below the cover 31 shown in Fig. 4 is laser welded to the disclosed tabs);
laser-welding an end of a negative electrode lead of clad metal to the negative electrode tab (“the copper end 3221 faces inward and the aluminum end 3222 faces outward … The tabs are laser welded, and the aluminum end 3222 faces outward for welding with the external aluminum busbar” top of p. 4, emphasis added such that the end of 3 that is below the cover 31 shown in Fig. 4 is laser welded to the disclosed tabs);
attaching a sealing film to each of the positive electrode lead and the negative electrode lead (“the connecting piece 32 and the cover base 31 for sealing, and anodizing treatment is performed in advance between the connecting piece 32 and the resin insulating member 33 and between the cover base 31 and the resin insulating member 33 A layer of anodized film is formed, and after phosphoric acid treatment, corrosion holes are formed under the anodized film layer, and the thermoplastic resin can be well combined with the cover plate base 31 through the corrosion holes during injection molding.” bottom of p. 5);
packing the electrode assembly in a pouch case after the sealing film is attached (“a winding core arranged in the battery casing” bottom of p. 2); and
sealing the electrolyte-injected pouch case (“the cover plate base body 31 are sealed by metal-resin bonding through thermoplastic resin” bottom of p. 5).
Lai does not disclose the electrode assembly including a positive electrode plate, a separation film, and a negative electrode plate;
that the method comprises laser-welding an end of a positive electrode lead of clad metal to the positive electrode tab;
injecting an electrolyte into an inside of the electrode assembly-packed pouch case; 
wherein the plurality of positive electrode tabs stacked at multiple layers are ultrasonic-welded along their edges to be prevented from being spaced apart from each other;
wherein the plurality of negative electrode tabs stacked at multiple layers are ultrasonic-welded along their edges to be prevented from being spaced apart from each other;
wherein preparing the electrode lead includes: friction-welding a copper bar and an aluminum bar on a friction welder, rolling a joined body of the copper bar and the aluminum bar into a thin plate, and cutting the thin plate into a size of the electrode lead, with a copper portion and an aluminum portion arranged on both sides of the joined body; and
wherein the rolling includes: first rolling the joined body inserted into a roller into a thin plate with a predetermined uniform thickness; and second rolling the joined body to allow the copper portion of the thin plate to be thinner than the aluminum portion.
However, Kim ‘439 discloses a method of manufacturing a pouch-type battery cell (‘means of solving the problem’ in regards to a secondary battery [8]-[17]) that comprises preparing an electrode assembly ([8]), preparing an electrode lead (“electrode terminal” [8]), and packing the electrode assembly in a pouch case (“cap plate 30 is coupled to the opening 21 of the case 20 to seal the opening of the case 20” [35]). Kim teaches that the electrode assembly including a positive electrode plate (“a first electrode 11 (eg, a cathode)” [41] and “coated part” “111” [42]), a separation film (“a separator 13” [41]), a negative electrode plate (“second electrode 12 (eg, an anode)” [41] and “coated part” “121” [42]), a plurality of positive electrode tabs (“uncoated portion tabs 112” [42]), a plurality of negative electrode tabs (“uncoated portion tabs … 122” [42]), that the method comprises laser-welding an end of the positive electrode lead (“connection tabs 51 and 52” [52]) to the plurality of positive electrode tabs (“third welding W3 connects the connection tabs 51 and 52 to the ultrasonically welded uncoated tabs 112 and 122 … by laser welding” [63]) and injecting an electrolyte into an inside of the electrode assembly-packed pouch case (“injection of the electrolyte” [37]), wherein the plurality of positive electrode tabs stacked at multiple layers are ultrasonic-welded along their edges to be prevented from being spaced apart from each other (“The first welding W1 tack-welds the plurality of uncoated tabs 112… to each other by ultrasonic welding” [45]), and wherein the plurality of negative electrode tabs stacked at multiple layers are ultrasonic-welded along their edges to be prevented from being spaced apart from each other (“The first welding W1 tack-welds the plurality of uncoated tabs … 122 to each other by ultrasonic welding” [45]). Kim ‘439 further teaches that allowing the battery cell to be comprised of electrode plates and electrode tabs allows high charge and discharge current through the electrode tabs ([44]), and that method steps for the battery cell improves welding uniformity and welding reliability between the electrode tabs and electrode leads ([19] and [69]), and enables low-resistance conduction on the electrode tabs ([45]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the battery cell and the method of manufacturing the battery cell of Lai in view of Kim ‘439 wherein the electrode assembly includes a positive electrode plate, a separation film, and a negative electrode plate; and
wherein the method comprises laser-welding an end of a positive electrode lead of clad metal to the positive electrode tab;
injecting an electrolyte into an inside of the electrode assembly-packed pouch case; 
wherein the plurality of positive electrode tabs stacked at multiple layers are ultrasonic-welded along their edges to be prevented from being spaced apart from each other; and
wherein the plurality of negative electrode tabs stacked at multiple layers are ultrasonic-welded along their edges to be prevented from being spaced apart from each other.
The person of ordinary skill in the art would thus be able to improve welding uniformity and welding reliability between the electrode tabs and electrode leads, and enable low-resistance conduction on the electrode tabs.
Furthermore, Kawaura discloses a friction welding method (see ABSTRACT), and is therefore analogous art to Lai as copper and aluminum are friction welded together to prepare the electrode lead made of clad metal (Lai “a composite of aluminum alloy (copper and aluminum are friction welded together)” top of p. 4). Kawaura teaches that the friction-welding involves metal round bars on a friction welder (“friction welding apparatus 1 includes … a first holder 2 ( spindle unit) and a second holder 3 … The first holder 2 has a chuck 2A for removably holding a first workpiece Wl in the form of a round bar … Likewise, the second holder 3 has a chuck 3A for removably holding a second workpiece W2 in the form of a round bar.” [0016]). Kawaura teaches that the round bar form involves fiber flows, or flow of metal structure, that extend axially, and then extends radially and circumferentially after friction-welding takes place ([0024]), which is a region of contact of the two metal bars where microscopic hardness is distinctly changed ([0029]).
Therefore, it would have been obvious for a person of ordinary skill in the art to further modify the method of modified Lai in view of Kawaura by preparing the electrode lead wherein it includes friction-welding a copper bar and an aluminum bar on a friction welder in order to achieve fiber flows, or flow of metal structure, that extend axially, and then extends radially and circumferentially after friction-welding is done, which is a region of contact of the two metal bars where microscopic hardness is distinctly changed.
Moreover, Mao discloses a method of manufacturing a pouch-type battery cell (“method of manufacturing a battery that may utilize a nickel copper clad tab” [0078]) that comprises preparing an electrode assembly (“battery may be prepared by taking dried positive and negative electrodes so they face one another through a separator, layering an additional separator, winding them into a roll,” [0039]), preparing an electrode lead of clad metal (“an electrode tab (whether for a negative or positive electrode) may include two or more layers that may be formed of any material” [0056]), and packing the electrode assembly in a pouch case (“inserting the roll into a battery casing,” [0039]). Mao teaches rolling a joined body of a copper bar and an aluminum bar into a thin plate (“rolling to temper” [0053] where “the tabs may be comprised of rectangular strips” [0042]), and cutting the thin plate into a size of the electrode lead, with a copper portion and an aluminum portion arranged on both sides of the joined body (“The strip may then be cut” [0053]). Mao further teaches that rolling may be provided to create a final reduction of the metal thickness, to produce a specified temper and/or thickness as desired, and that cutting obtains specified dimensions ([0053]).
Therefore, it would have also been obvious for the person of ordinary skill to further modify the method of modified Lai in view of Mao wherein preparing the electrode lead includes rolling a joined body of the copper bar and the aluminum bar into a thin plate and cutting the thin plate into a size of the electrode lead, with a copper portion and an aluminum portion arranged on both sides of the joined body, in order to achieve means for final reduction of the metal thickness, to produce a specified temper and/or thickness as desired, and specified dimensions of the electrode lead.
Furthermore, Kim ‘011 discloses a method of manufacturing a busbar ([0036]) that includes friction welding ([0041]) a copper bar and an aluminum bar (“the first conductor is rod-shaped aluminum, and the second conductor is rod-shaped copper” [0038]). Kim ‘011 teaches wherein the rolling includes: first rolling (“S320” [0055]) the joined body inserted into a roller into a thin plate with a predetermined uniform thickness (“first and second conductors friction-welded to the press device “ [0055]) and a second rolling the joined body (“S330 … tempering” [0058]), and that the first rolling functions to mold the joined body where weakening of the bonding force between the copper and the aluminum bar is prevented ([0056]) and the second rolling molds the joined body into a desired size and shape ([0060]).
Therefore, it would have been obvious for a person of ordinary skill in the art to further modify the rolling step of the method of modified Lai in view of Kim ‘011 wherein the rolling includes first rolling the joined body inserted into a roller into a thin plate with a predetermined uniform thickness; and second rolling, in order to achieve a step that molds the joined body and prevents a weakening of the bonding force between the copper bar and the aluminum bar and a step that molds the joined body into a desired size and shape.
Moreover, Mennucci discloses a method of producing cladding materials built for use in connecting materials in cathodes and anodes (see ABSTRACT). Mennucci teaches a copper portion of a thin plate to be thinner than an aluminum portion of the thin plate (“between 10 % to 50 % copper ratio by thickness” [0031], or “approximately 76 % of the copper 3020 in aluminum 3010” [0057]), and that this configuration isolates the copper portion of the thin plate ([0059]) so that the copper portion is properly arranged to facilitate laser welding ([0032]).
Therefore, it would have been obvious for the person of ordinary skill in the art to further modify the second rolling of the joined body of modified Lai in view of Mennucci wherein the copper portion of the thin plate is to be thinner than the aluminum portion, in order to isolate the copper portion of the thin plate from the aluminum portion so that it can be used to facilitate laser welding.
Regarding claim 6, modified Lai discloses a pouch-type battery cell (Lai “power battery” paragraph 22) manufactured by the method of claim 1 (as set forth above).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lai (CN 207489929 U) in view of Kim ‘439 (WO 2018/199439 A1), Kawaura (US 2009/0242613 A1), Mao (US 2010/0178559 A1), Kim ‘011 (KR 102034011 B1) and Mennucci (US 2017/0298493 A1) as applied to claim 1 above, and further in view of Kim et al (KR 102034011 B1). Hereinafter referred to as Kim ‘011.
Regarding claim 3, modified Lai discloses all of the limitations for the method as set forth in claim 2 above, but does not disclose wherein the friction-welding includes:
mounting each of the copper bar and the aluminum bar on a chuck of the friction welder;
first rotating the copper bar and the aluminum bar in opposite directions at 1,600rpm to 2,200rpm; and
joining the copper bar and the aluminum bar by pressing the copper bar and the aluminum bar to each other with a force of 7tons to 20tons for a predetermined time while rotating the copper bar and the aluminum bar in the opposite directions.
However, Kim ‘011 discloses a method of manufacturing a busbar ([0036]) that includes friction welding ([0041]) a copper bar and an aluminum bar (“the first conductor is rod-shaped aluminum, and the second conductor is rod-shaped copper” [0038]). Kim ‘011 teaches wherein the friction-welding includes mounting each of the copper bar and the aluminum bar on a chuck of the friction welder (“the first conductor and the second conductor are mounted in the friction welding machine” [0043]), first rotating the copper bar and the aluminum bar in opposite directions at 1,600rpm to 2,200rpm (“rotating the material at 1600-2200rpm per minute” [0042] where “the first conductor and the second conductor are rotated in opposite directions with each other by the rotational force” [0043]), and joining the copper bar and the aluminum bar by pressing the copper bar and the aluminum bar to each other with a force of 7tons to 20tons for a predetermined time while rotating the copper bar and the aluminum bar in the opposite directions (“pressing again in the range of 7-20ton” [0042]). Kim ‘011 further teaches that the rotation of the bars in respective opposite directions increases the relative speed caused by the sum of the rotation speeds of the copper and aluminum bars so that an effect of braking is provided by reducing the inertial force between the bars ([0043]), that the disclosed rotating speed range generates friction heat in a range of 1000-1400 ºC ([0042]), and that the disclosed contact force range achieves welding by plastic deformation between the copper and aluminum bars ([0042]).
Therefore it would have been obvious for a person of ordinary skill in the art to further modify the method of modified Lai in view of Kim ‘011 wherein the friction-welding includes: mounting each of the copper bar and the aluminum bar on a chuck of the friction welder; first rotating the copper bar and the aluminum bar in opposite directions at 1,600rpm to 2,200rpm; and joining the copper bar and the aluminum bar by pressing the copper bar and the aluminum bar to each other with a force of 7tons to 20tons for a predetermined time while rotating the copper bar and the aluminum bar in the opposite directions, in order to achieve a method with a braking effect by reducing the inertial force between the oppositely rotating bars, a generation of friction heat between 1000-1400 ºC, and welding by plastic deformation.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lai (CN 207489929 U) in view of Kim ‘439 (WO 2018/199439 A1), Kawaura (US 2009/0242613 A1), Mao (US 2010/0178559 A1), Kim ‘011 (KR 102034011 B1) and Mennucci (US 2017/0298493 A1) as applied to claim 3 above, and further in view of Nakaya et al (WO 2020/017514 A1 where citations below refer to English equivalent US 2021/0291294 A1). Hereinafter referred to as Nakaya.
Regarding claim 4, modified Lai discloses all of the limitations for the method as set forth in claim 3 above, but does not disclose wherein the friction-welding includes:
second rotating the joined body of the copper bar and the aluminum bar in one direction; and
removing weld beads from the joined body by bringing a bead removal blade on an outer surface of a side of the rotating joined body and moving the bead removal blade to an opposite side thereof.
However, Nakaya discloses preparing a workpiece that includes friction-welding (“a function of joining a first workpiece W1 and a second workpiece W2 by friction-welding” [0015]) that includes mounting a first workpiece and a second workpiece on a chuck of the friction welder ([0017]), first rotating the two workpieces in opposite directions (“the first spindle 3 a and the second spindle 3 b may be rotated in opposite directions” [0029]), and joining the two workpieces by pressing them to each other to produce a joined body (“when the second workpiece W2 is pressed against the first workpiece W1, the pressing force required for the friction-welding can be obtained, thereby allowing the first workpiece W1 and the second workpiece W2 to be smoothly friction-welded” [0035] … “into a joined workpiece W3” [0038]). Nakaya teaches wherein the friction-welding includes: second rotating the joined body of the copper bar and the aluminum bar in one direction (“while rotating the first spindle 3a and the second spindle 3b in the same direction at the same rotation speed” [0039]); and removing weld beads from the joined body by bringing a bead removal blade on an outer surface of a side of the rotating joined body (“blade portion 10a of the tool 10 can be pressed against the burr B of the joined workpiece W3” [0039] in “the feeding direction ( Z - axis direction )” [0023]) and moving the bead removal blade to an opposite side thereof (“tool 10 is mounted on the moving means 11 and adapted to be driven by the moving means 11 to move at least in the cutting direction ( X - axis direction” [0023]). Nakaya further teaches that these steps included in the method removes burrs formed on the joined body without attaching and detaching the joined body from the chuck of the friction welder so that the machining subjected on the joined body can be carried out continuously after the friction-welding, making it possible to reduce the machining time ([0039]).
Therefore, it would have been obvious for a person of ordinary skill in the art to further modify the method of modified Lai in view of Nakaya wherein the friction-welding includes: second rotating the joined body of the copper bar and the aluminum bar in one direction; and removing weld beads from the joined body by bringing a bead removal blade on an outer surface of a side of the rotating joined body and moving the bead removal blade to an opposite side thereof, in order to achieve a means for removing burrs formed on the joined body without attaching and detaching the joined body from the chuck of the friction welder so that the machining subjected on the joined body can be carried out continuously after the friction-welding, making it possible to reduce the machining time.


Response to Arguments
Applicant's arguments filed 28 August 2022 have been fully considered but they are not persuasive.
Applicant appears to argue that Kawaura and/or Mao does not teach an electrode lead manufactured with a copper portion and an aluminum portion arranged on both sides of the joined body.
However, the examiner interprets the claimed method step of “wherein preparing the electrode lead includes: friction-welding a copper bar and an aluminum bar on a friction welder, rolling a joined body of the copper bar and the aluminum bar into a thin plate, and cutting the thin plate into a size of the electrode lead, with a copper portion and an aluminum portion arranged on both sides of the joined body;” to be executed in a non-particular order. For example, the cutting step may be executed before the rolling of the joined body step. Therefore, the friction-welded bar produced from the modification from by Kawaura is open to be cut at the portion of the joined body where the copper bar and the aluminum bar create an interface such that each of the copper bar and the aluminum bar have a certain thickness where the copper and the aluminum are overlayed on each other and are on both sides of the joined body. Furthermore, the claim step is open to the rolling step to be executed after the cutting step.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached Mon, Thu, and Fri generally from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721